Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00290-CV

                              IN RE OUTREACH HEALTH CARE, INC.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 7, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 28, 2014, relator Outreach Health Care, Inc. filed a petition for writ of mandamus

and a motion for temporary relief. The court has considered the petition for writ of mandamus and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and the motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).



                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2008-CI-20411, styled Ruben Vasquez, Individually and as Administrator
of the Estate of Ruben Vasquez Jr., Deceased and Oralia Vasquez, Joe Jimenez and Rosa Ward v. San Antonio
Extended Medical Care, Inc. d/b/a MedMart, et al., pending in the 150th Judicial District Court, Bexar County, Texas,
the Honorable John D. Gabriel Jr. and the Honorable Barbara Nellermoe, presiding.